DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/6/2020 was filed before the first office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3, 4, and 9, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "preferably" in claim 3 is a relative term which renders the claim indefinite.  The term "preferably" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Claim 3 is rejected for being indefinite for the language, "preferably wherein the flexible display is configured to display one or more selectable elements", wherein it is not clear what is meant by preferably.  Is this optional? The use of the word, preferably, is confusing because this implies that although preferable, it may not be needed.
The term "about" in claim 4 is a relative term which renders the claim indefinite.  The term "about" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Claim 4 is rejected for being indefinite for the language, "the flexible display extends around the longitudinal axis about 90 degrees or more", wherein it is not clear what is meant by about 90 degrees or more.  Depending on who is interpreting this, about 90 degrees could be 85 - 89 degrees or more.
The term "at least about" in claim 9 is a relative term which renders the claim indefinite.  The term "at least about" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Claim 9 is rejected for being indefinite for the language, "wherein the memory is configured to store the motion image using at least about 500 kilobytes", wherein it is not clear what is meant by "at least about 500 kilobytes". Depending on who is interpreting this, at least about could mean 450 kb.

Claim Rejection Notes
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 10-13, are rejected under 35 U.S.C. 103 as being unpatentable over Lamb et al. (US 20170251724 A1, published: 9/7/2017), in view of Cameron (US 20170020188 A1, published: 1/26/2017).
Claim 1:  Lamb teaches an aerosol-generating device providing a visual user interface, the device comprising:
a housing comprising a curved outer surface surrounding a longitudinal axis; a flexible display comprising a curved viewing surface at least partially surrounding the longitudinal axis disposed adjacent to the curved outer surface (the aerosol delivery device 100 may include a flexible, emissive or electronic paper display 106 on and contoured to the housing of either or both the cartridge 102 or control body 104 (shown), and controllable to present information of the aerosol delivery device [Lamb, 0040, FIG. 1]);
an aerosolizer to generate aerosol from an aerosol-generating substrate (as illustrated in FIG. 2, the cartridge 102 may include a base 202, a control component terminal 204, a (electronic) control component 206, a flow director 208, an atomizer 210, a reservoir substrate 212, an outer body 214, a mouthpiece 216, a label 218, and first and second heating terminals 220a, 220b. The atomizer may include a liquid transport element 222 [Lamb, 0043, FIG. 2]); and
a control circuit operatively coupled to the flexible display and comprising a[n] image (the aerosol delivery device 100 may include a flexible, emissive or electronic paper display 106 [Lamb, 0040, FIG. 1].  The cartridge 102 may include a base 202, a control component terminal 204, a (electronic) control component 206 [Lamb, 0043, FIG. 2]), the control circuit configured to display the image on the curved viewing surface in response to activation of the aerosolizer, the control circuit configured to modulate the display of the image in response to a puff profile of a user puff used to activate the aerosolizer (the indicator 318 may include one or more light emitting diodes. The indicator can be in communication with the control component 312 through the connector circuit 320 and illuminate, for example, during a user drawing on a cartridge (e.g., the cartridge 102) coupled to the coupler 302, as detected by the flow sensor 310 [Lamb, 0058]. The emissive or electronic paper display may present icons 402, 404 that represent respectively the aerosol precursor composition and power source 316. The icon for the aerosol precursor composition may indicate the amount thereof contained in or consumed from the cartridge 102 (e.g., reservoir substrate 212). As shown, each icon may be divided into a number of segments that represent incremental percentages (e.g., 10-20%) of its respective consumable. The icon for the aerosol precursor composition may be divided into segments that represent an incremental amount of remaining aerosol precursor composition (contained in the cartridge) [Lamb, 0064, FIG. 4]).

Lamb does not teach a control circuit operatively coupled to the flexible display and comprising a memory to store a motion image, the control circuit configured to display the motion image.
However, Cameron teaches a control circuit operatively coupled to the flexible display and comprising a memory to store a motion image, the control circuit configured to display the motion image (the memory device 104 can comprise a random access memory (RAM) configured for storing program instructions and data for execution or processing by the processor 102 during control of the vapor device 100 [Cameron, 0051].  The effect of the plurality of displays covering a portion of the housing is that an image (e.g., solid color, graphic, pattern, animation, and the like) displayed by the plurality of displays will result in the exemplary vapor device 900 taking on the appearance of the image [Cameron, 0107]).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the aerosolizer with built in display invention of Lamb to include the aerosolizer displaying motion images feature of Cameron.
One would have been motivated to make this modification to more accurately indicate that the device is in use by providing said motion imagery as the user inhales the vapors from the aerosolizer.  Otherwise, since such machines outputs a vapor of varying viscosity, users 

Claim 2:  The combination of Lamb and Cameron, teaches the device of claim 1.  Cameron further teaches wherein the flexible display is an AMOLED display (the skin is configured to display a graphic via at least one of light projection, pixel patterns, mirrors, LED and OLED [Cameron, 0044, 0155, 0194, 0195, 0201].  Simple substitution of one known element for another to obtain predictable results [MPEP 2143 I. B]).
 
Claim 3. (Currently Amended):  The combination of Lamb and Cameron, teaches the device of claim 1.  Lamb further teaches wherein the flexible display is touch sensitive, and preferably wherein the flexible display is configured to display one or more selectable elements (a touch-sensitive surface may overlay the emissive or electronic paper display to form a touchscreen [Lamb, 0040]).
 
Claim 4. (Currently Amended):  The combination of Lamb and Cameron, teaches the device of claim 1.  Lamb further teaches wherein the flexible display extends around the longitudinal axis about 90 degrees or more (a flexible, emissive or electronic paper display 106 on and contoured to the housing of either or both the cartridge 102 or control body 104 (shown), and controllable to present information of the aerosol delivery device [Lamb, 0040, FIG. 1]; Examiner's Note: as illustrated, the display 106 is wrapped around the device by at least 180 degrees).
 
Claim 5. (Currently Amended):  The combination of Lamb and Cameron, teaches the device of claim 1.  Lamb further teaches wherein the flexible display is in the shape of a partial cylinder ([Lamb, FIG. 1]; Examiner's Note: as illustrated).
 
Claim 6. (Currently Amended):  The combination of Lamb and Cameron, teaches the device of claim 1.  The combination further teaches wherein the flexible display is disposed distal to a mouth portion, an actuator, or both, the actuator configured to activate the aerosolizer in response to being pressed by the user (a user can depress a button, causing the vaporizer 108 to start vaporizing the one or more vaporizable or non-vaporizable materials [Cameron, 0064]. [Lamb, FIG. 1]; Examiner's Note: as illustrated, display 106 is distal/away from the mouth portion).
 
Claim 7. (Currently Amended):  The combination of Lamb and Cameron, teaches the device of claim 1.  Cameron further teaches wherein the motion image comprises a colour change of at least one portion of the curved viewing surface (the graphics can further be changed by changing color hues, shades, levels of brightness, flashing, and/or the like [Cameron, 0164]).

Claim 10. (Currently Amended):  The combination of Lamb and Cameron, teaches the device of claim 1.  Cameron further teaches wherein the memory is configured to store a plurality of images including the motion image (the memory device 104 can comprise a random access memory (RAM) configured for storing program instructions and data for execution or processing by the processor 102 during control of the vapor device 100 [Cameron, 0051].  The effect of the plurality of displays covering a portion of the housing is that an image (e.g., solid color, graphic, pattern, animation, and the like) displayed by the plurality of displays will result in the exemplary vapor device 900 taking on the appearance of the image [Cameron, 0107]).
 
Claim 11. (Currently Amended):  The combination of Lamb and Cameron, teaches the device of claim 1.  Cameron further teaches wherein the control circuit comprises a communication interface configured to download one or more images from a remote user device (Any number of colors, patterns, and/or animations can be used and can be stored on the memory device 104 and/or downloaded (or otherwise shared) via the network access device 106 [Cameron, 0057]).
 
Claim 12. (Currently Amended):  The combination of Lamb and Cameron, teaches a method for use with the aerosol-generating device.  Lamb further teaches the method comprising: detecting activation of the aerosolizer of the aerosol-generating device of claim 1; and displaying the motion image on the curved viewing surface of the flexible display (the heating element being configured to activate and vaporize components of the aerosol precursor composition; and a flexible, emissive or electronic paper display on and contoured to the at least one housing, and controllable to present information of the aerosol delivery device [Lamb, 0004]).
 
Claim 13. (Currently Amended):  The combination of Lamb and Cameron, teaches a non-transitory computer readable storage medium including a stored computer program that, when run on programmable electric circuitry, causes the programmable electric circuitry to execute the method according to claim 12 (the memory device 104 can comprise a random access memory (RAM) configured for storing program instructions and data for execution or processing by the processor 102 during control of the vapor device 100 [Cameron, 0051]; Examiner's Note: please see the rejection of claim 1).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Lamb et al. (US 20170251724 A1, published: 9/7/2017) and Cameron (US 20170020188 A1, published: 1/26/2017), and in further view of Stenzler (US 20040065321 A1, published: 4/8/2004).
Claim 8. (Currently Amended):  The combination of Lamb and Cameron, teaches the device of claim 1.  The combination of Lamb and Cameron, does not teach wherein the control circuit is further configured to display a static or motion image when a user is not puffing on a mouth portion of the device.
However, Stenzler teaches wherein the control circuit is further configured to display a static or motion image when a user is not puffing on a mouth portion of the device (the controller 150 sends a signal to the display 10 to display a message or indicator that the device 2 is ready for loading [Stenzler, 0038]).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the aerosolizer with built in display invention of the combination of Lamb and Cameron, to include the static image when a user is not puffing the mouth portion feature of Stenzler.
One would have been motivated to make this modification to provide accurate feedback to the user showing that the device is not outputting vapor when the user is not actively trying to inhale from the device.  Such would insure that vapor is not being wasted when the user is not actively inhaling.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Lamb et al. (US 20170251724 A1, published: 9/7/2017) and Cameron (US 20170020188 A1, published: 1/26/2017), and in further view of Xiang (US 20160227842 A1, published: 8/11/2016).
Claim 9. (Currently Amended):  The combination of Lamb and Cameron, teaches the device of claim 1.  The combination of Lamb and Cameron, does not teach wherein the memory is configured to store the motion image using at least about 500 kilobytes.
However, Xiang teaches wherein the memory is configured to store the motion image using at least about 500 kilobytes (a CC2543 chip, i.e., a 2.4 GHz radio wireless system-on-chip with a 32 Kb flash memory and 16 bus extenders may be used. The electronic cigarette may perform communication with a terminal such as a cellphone, etc. And the electronic cigarette may transmit its unique ID by using the bluetooth technology with low power consumption [Xiang, 0107]. “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success [MPEP 2143 I. E]; Examiner's Note: Xiang includes enough memory for the functions of an electronic cigarette which does not include enough memory for images.  It would be obvious to include enough memory to carry out the image display functions).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the aerosolizer with built in display invention of the combination of Lamb and Cameron, to include the memory feature of Xiang.
One would have been motivated to make this modification recognizing that computer products require memory for their programming and graphical files.  Without enough memory, devices will not be able to function properly.

Additional References
Aerosol-generating device with display:
Li et al. (US 20170360103 A1,  filed: 9/5/2017)
Blackley (US 20160363917 A1, published: 12/15/2016)
Wu (US 20150196057 A1, published: 7/16/2015)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SETH A SILVERMAN whose telephone number is (571)272-9783.  The examiner can normally be reached on Mon-Fri, 8AM-4PM MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached on (571) 272-1077.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Seth A Silverman/Primary Examiner, Art Unit 2145